Citation Nr: 1108014	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07 29-831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an evaluation in excess of 10 disabling for percent for keratoderma of the hands, dyshidrosis of the hands and feet, and bilateral tinea pedis.

3.  Entitlement to an evaluation in excess of 20 percent disabling for a right fifth toe chronic callus with capsulitis of the metatarsals, status post arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin.  

The Board notes that an August 2007 RO decision granted an increased rating from 10 to 20 percent disabling for the Veteran's right toe callus with capsulitis of the metatarsals, status post arthroplasty, effective February 9, 2006 (the date of receipt of the Veteran's claim).  As such an increase does not constitute a grant of the full benefit sought on appeal, the Veteran's claim remains before the Board.  AB v. Brown, 6 vet. App. 35 (1993).  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a current diagnosis of PTSD related to service.

2.  The Veteran's dyshidrosis of the feet and tinea pedis are manifested by dry skin and are well-controlled by topical over-the-counter treatments.

3.  The Veteran's keratoderma and dyshidrosis of the left hand is manifested by symptoms of intermittently experiencing multiple small keratoderma, punctate in size, in the skin folds of the palmar surface and fingers, tenderness, inability to grasp or hold objects or bend the hand when active, and requiring use of topical over-the-counter therapy; the area affected is less than one percent of his total body area or exposed area.  

4.  The Veteran's keratoderma and dyshidrosis of the right hand is manifested by symptoms of intermittently experiencing multiple small keratoderma, punctate in size, in the skin folds of the palmar surface and fingers, tenderness, inability to grasp or hold objects or bend the hand when active, and requiring use of topical over-the-counter therapy; the area affected is less than one percent of his total body area or exposed area.  

5.  The Veteran's right fifth toe callus with capsulitis of the metatarsals is manifested by symptoms of mild callus formation over the metatarsal heads of his right foot, as well as a small callus over the lateral aspect of the fifth right digit, intermittent pain at rest or walking along metatarsal phalangeal joints, tenderness, inability to stand more than five to ten minutes or walk more than one to two blocks due to pain, requiring use of a cane every other day, no limitation of motion, normal gait, no unusual shoe wear, and no pain with manipulation of his feet.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(f) (2010).

2.  The criteria for an evaluation in excess of 10 percent disabling for dyshidrosis of the feet and tinea pedis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.118 (Diagnostic Codes 7806, 7813) (2008).

3.  The criteria for a separate evaluation of 10 percent disabling for keratoderma and dyshidrosis of the right hand are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.118 (Diagnostic Code 7804) (2008).

4.  The criteria for a separate evaluation of 10 percent disabling for keratoderma and dyshidrosis of the left hand are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.118 (Diagnostic Code 7804) (2008).

5.  The criteria for an evaluation in excess of 20 percent for right fifth toe chronic callus with capsulitis of the metatarsals, status post arthroplasty, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (Diagnostic Code 5284) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, the Board notes that service connection is granted for PTSD, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claims for increased evaluations for keratoderma of the hands, dyshidrosis of the hands and feet, bilateral tinea pedis, and a right toe callus with capsulitis of the metatarsals, status post arthroplasty, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated March 2006 fully satisfied the notice requirements of the VCAA, which letter advised the Veteran of what the evidence must show to establish entitlement to increased evaluations, described the types of evidence that the Veteran should submit in support of his claims, and what types of evidence VA would obtain.  Also, the Board notes that a March 2006 notice explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

In May 2006 and July 2007, the Veteran was provided with VA examinations relating to his claims for increased evaluations for his service-connected keratoderma, dyshidrosis, tinea pedis, and right fifth toe callus with capsulitis of the metatarsals, status post arthroplasty.  The Board finds there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected conditions since the last VA examination.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the May 2006 and July 2007 VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  As such, the Board finds the May 2006 and July 2007 VA examination reports to be adequate upon which to base a decision with regard to the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  PTSD

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that a veteran engaged in combat with the enemy and that a claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2009).  Otherwise, the law requires verification of a claimed stressor.

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD and depression, as a result of several stressors he reported experiencing during his active service.

With regard to the Veteran's claimed PTSD, the Veteran has reported experiencing two stressors in service.  The first stressor reported by the Veteran involves a plane crash near the Altus AFB that the Veteran estimated occurred between January and April 1964 while he was serving there.  He reports that he had to help clean up body parts from the crash and place them in plastic bags.  See Stressor Statements, May 2006 and February 2007; see also Letter, Ms. G.E., L.C.S.W. (VAMC), December 2006.  The Board notes that the Veteran's service personnel records confirm that he was stationed at the Altus AFB between September 1963 and September 1964.

With regard to his second PTSD stressor, the Veteran reports that while he served with a supply squad at Clark AFB in the Philippines between 1965 and 1966 (during the Vietnam era), and that his duties included working near a morgue where he regularly saw dead bodies of soldiers from Vietnam, sometimes stacked in front of the morgue, and he also reported having transported dead bodies from the flight line to the morgue.  See, e.g., Statements in Support of Claim, May 2006 and February 2007; Stressor Statement, February 2007.  The Veteran reports that the dead bodies he saw included decapitated bodies and one body in particular of a Marine who he was told died from multiple snake bites after falling into a pit of vipers (and he recalls that this particular body was very bloated and gruesome).  The Veteran also reported having shown pictures of the dead bodies stacked in front of the morgue to his sister, but that the pictures had since been destroyed in a fire at his grandmother's house.  In that regard, the Veteran's service personnel records reflect that from January 1965 to March 1966, he served at the Clark AFB in the Philippines with a supply squad.  Also, in an April 2007 lay statement, the Veteran's sister, Ms. J.R., reported that the Veteran had shown to her "a lot of pictures" from his service of dead bodies stacked in front of a building that she recalled being told was a storage place or morgue, and she reported that the Veteran told her that seeing these bodies was not unusual for him because he worked there everyday and had to stack the bodies and also transport them to the flight line.  She also reported that these pictures had been destroyed in a fire at their grandmother's house in April 2000.

The Board acknowledges that the RO requested that the Veteran provide more specific information regarding his reported stressors, such as names, dates, units of assignment, etc., and the Veteran was unable to provide any more specific information except that in March 2007 he provided the first and last names of four fellow airmen and the city and states in which they reside, but no street address.  Nevertheless, the Board notes that the RO conceded the Veteran's reported stressor involving seeing dead bodies while serving at Clark AFB based, at least in part, on the statement made by the Veteran's sister.  See SOC, August 2007.  With regard to the Veteran's first reported stressor involving the plane crash at Altus AFB in 1964, the Board notes that historical accounts of the Altus AFB available online reflect that indeed a plane crashed just short of the runway at Altus AFB on May 11, 1964, killing several persons; the Veteran's service personnel records establish that he was stationed at Altus at the time of this incident.  In light of the above, and in light of the fact that the Board finds the Veteran's reports of his in-service stressors to be credible and consistent with his service, as well as the lay statement made by his sister, the Board finds that the Veteran's stressors have been sufficiently corroborated.

The Board must now address whether the Veteran has diagnosed PTSD that is related to the above stressors.

As an initial matter, the Veteran's service treatment records dated from October 1963 to September 1964 show that reported that he was afraid of weapons after witnessing his father shoot and kill his mother, that he got nervous around weapons, that he was diagnosed with a phobia of weapons but was nevertheless placed on trial duty, that he was ultimately transferred from a combat unit, and that he was subsequently diagnosed with mild depression and prescribed elavil.  See Report of Medical Examination, June 1964; Service Treatment Records, October 1963, July 1964, August 1964.September 1964.

The Board notes that the Veteran submitted four letters from clinicians at the VA medical center in support of his claim - a December 2006 letter from Ms. G.E., April 2008 and May 2009 letters from Dr. W.A., and an April 2008 letter from Drs. W.L. and P.M.  

The April 2008 letter from Dr. W.A., a psychiatrist who treated the Veteran at the VA medical center, reflects that he opined that the Veteran met the DSM-IV criteria for PTSD relating to his reported stressors involving the plane crash victims at Altus AFB and the dead bodies at Clark AFB in the Philippines, including symptoms of intrusive recollections and dreams, efforts to avoid activities, places, and people that arouse recollections of the trauma (e.g., funerals, certain movies and smells), marked diminished participation in activities, feelings of detachment or estrangement (e.g., his wife), restricted range of affect (unable to have loving feelings for his wife), difficulty falling or staying asleep, irritability or outbursts of anger, symptoms that have persisted for more than one month, and that his symptoms caused significant distress or impairment in his social or occupational functioning.  He further opined that the Veteran's childhood experience of seeing his father murder his mother may have primed him to be vulnerable to seeing dead bodies in service.  In his May 2009 letter, Dr. W.A. clarified that a review of his treatment notes revealed that of 14 notes from office visits, only one early record showed that the Veteran reported witnessing his father murder his mother as a child, and that the focus of his treatment by Dr. W.A. was on his experiences in service and later, not the family tragedy.  Dr. W.A. has followed that Veteran at VA for PTSD.  See, e.g., VA Treatment Record, March 2008; see also VA Treatment Record, May 2006 (noting PTSD symptoms may be developing and that Veteran seemed uninformed about what constitutes PTSD).

In the April 2008 letter from Drs. W.L. and P.M. from the VA medical center PTSD mental health services team, they wrote that the Veteran reported to them his stressors, including moving dead bodies in service, and that he presented with symptoms of PTSD relating to these stressors, including intrusive thoughts, poor sleep and distressing dreams, reactivity to reminders, irritability and anger reactions, avoidance of activities, people or places that arouse recollections of the trauma, marked diminished interest in participation in activities, feelings of detachment, restricted range of affect, and a reported sense of foreshortened future.  Drs. W.L. and P.M. noted that the Veteran's symptoms increased since he became sober, and they opined he had previously used alcohol to numb his feelings.  The Board also notes that VA treatment records prepared by Dr. W.L. reflect that the Veteran regularly attended the trauma group at the VA medical center.

The Board also acknowledges a December 2006 letter from Ms. G.E., an L.C.S.W. at the VA medical center, that explained she was writing in support of the Veteran's "claim for service connection,"although she did not specify any diagnosed condition in her letter.  In her letter, Ms. G.E. noted that the Veteran reported to her his two above stressors in service and that, as a result, he was experiencing symptoms including intrusive thoughts and nightmares, feeling isolated, feeling a sense of doom and felt that the only safe place was home, that he has feelings of anxiety in public places, and that he is depressed.  She also noted that the Veteran had a history of alcohol abuse to forget his experiences in service and numb to his feelings.

The Veteran was provided with VA examinations in May 2006 and in July 2007.  The May 2006 VA examination report reflects that a review of the claims file revealed the Veteran's childhood history of his father murdering his mother prior to service, and that the Veteran reported his stressor involving seeing dead bodies in the Philippines.  The examiner noted symptoms of sleep disturbance and nightmares, avoidance and numbing (since becoming sober), irritable mood, flattened affect, isolation, lack of motivation, and decreased appetite.  The examiner opined that the Veteran's present symptoms did not meet the criteria for PTSD.  The examiner appears to have relied on the fact that the Veteran's reported stressors had not been verified and "it seems questionable whether they could be validated," that his flashbacks related to his mother's murder and not service, that VA treatment records showed he was "out and about" regularly with his wife, that his irritability and sleep disturbances were related to his recent sobriety, he did not report any impaired concentration or hypervigilance and he did not show that he was easily startled.  The examiner recorded a diagnosis of major depressive disorder.  The examiner also recorded a diagnosis of "some symptoms of PTSD," some referable to his mother's murder and others related to his in-service stressors.

The July 2007 VA examination report reflects that the Veteran reported his childhood history of his father murdering his mother in his presence, and that he reported that in service he saw dead bodies from Vietnam while he was working at the morgue at Clark AFB in the Philippines.  The examiner noted that the Veteran reported symptoms of recurrent and intrusive recollections and nightmares, but opined that the Veteran did not have any symptoms involving persistent avoidance of stimuli or general numbing of responsiveness or increased arousal.  The examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  While the examiner acknowledges the service treatment records noting the Veteran's phobia with firearms and depression, the examiner attributed these symptoms to the death of the Veteran's mother, and opined further that the Veteran currently had depression more likely than not related to a delayed reaction to the death of his mother prior to service.

As shown above, there are conflicting opinions as to whether the Veteran currently has PTSD meeting the DSM-IV criteria that is related to his in-service stressors (and, in particular, that is not, instead, related to the death of his mother prior to service).  The Board cannot find any reason to favor the opinions of the VA examiners over those given by Ms. G.E. and Drs. W.A., W.L., and P.M. who treated the Veteran at the VA medical center.  Based thereon, the Board finds that the evidence in this regard is in relative equipoise, and the Board will resolve doubt in favor of the Veteran on this issue and concludes that the Veteran has PTSD meeting the DSM-IV criteria relating to his reported in-service stressors.

As noted above, the Board finds that the Veteran's in-service stressor to be sufficiently established, and, having resolved doubt in favor of the Veteran, the Board finds that the Veteran currently has PTSD meeting the DSM-IV criteria that relates to his in-service stressors.  Therefore, having resolved doubt in favor of the Veteran, his claim for PTSD is granted.  See 38 U.S.C.A. § 5107(b).

B.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40 and 4.45 provide for consideration of functional impairment due to pain on motion or other symptoms when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 (2010).

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply, and the Board will consider the version of the regulations in effect prior to that date.

C.  Keratoderma, Dyshidrosis, and Tinea Pedis

The Veteran's keratoderma of the hands, dyshidrosis of the hands and feet, and bilateral tinea pedis are currently assigned a 10 percent rating under Diagnostic Code 7806, effective March 20, 1972.  See Statement of the Case, August 2007.  The Veteran seeks a higher rating.

The Veteran was provided with VA examinations in May 2006 and July 2007.

The May 2006 VA examination report reflects, with regard to the Veteran's hands, that he complained of intermittent blister formation on the palmar surface of his hands every four to five months lasting 15 days, which condition the Veteran reported was "exquisitely tender" when active.  He reported that, when active, he treated his hands with over-the-counter topical lotion, and that he was unable to bend his hands, grasp objects, or lift objects without pain.  The examiner noted that the Veteran was able to do all of his activities of daily living except when experiencing significant pain during blister outbreaks.  Physical examination of the Veteran's hands revealed that his hands were dry with no evidence of hyperhydrosis, point tenderness in the hypothenar aspect of the palmar surface of the right hand, and slight erythema in this area of tenderness.  Slightly decreased grip strength was also noted in the right hand compared to the left.  With regard to the Veteran's feet, the Veteran reported that he had controlled his symptoms of dyshidrosis and tinea pedis for years with antifungal powder daily, and that it was well-controlled with the use of the powder.  The examiner recorded a diagnosis of punctuate keratoderma with dyshidrosis of the bilateral hands and feet, which the examiner noted appeared well-controlled.  A diagnosis of chronic tinea pedis bilaterally was also recorded.

The July 2007 VA examination report reflects, with regard to the Veteran's hands, that the examiner noted that the Veteran reported experiencing keratoderma on his hands in the creases of his palms and his fingers, which he reported was painful when active and that he "digs them out with a knife."  Physical exam revealed multiple small keratoderma, punctate in size, in the skin folds of the palmar surface and fingers on both hands with associated scarring.  His hands were noted as revealing full range of motion, with good grip, no tenderness, and no weeping or crusting was noted, and it was noted that his condition had not significantly changed since his last evaluation.  A diagnosis of punctate keratoderma of the hands, no significant dyshidrosis is appreciated, was recorded.  The examiner noted that it affected less than one percent of his total body area or exposed area.  With regard to the Veteran's feet, the examiner noted that no significant dyshidrosis was appreciated, there was no active tinea pedis, and the Veteran had not experienced any active tinea pedis since his last evaluation.  The Veteran reported that he used Dr. Scholl's foot powder regularly as well as lotion to keep his feet from cracking.  Very mild scaling was noted, but no tenderness or weeping.  Diagnoses of tinea pedis of feet, well-controlled, and dyshidrosis of feet, well-controlled, were recorded.  The examiner noted that the Veteran's dyshidrosis and tinea pedis of the feet affected less than two percent of his total body area and zero percent of his exposed area.  

The Board acknowledges that VA treatment records dated from March 2006 to July 2008 reflect that the Veteran was followed by podiatry, although the Board notes that none of these records reflect any symptomatology more significant than the symptoms and objective findings noted on examination.

As noted above, the Veteran's keratoderma, dyshidrosis, and tinea pedis are all currently assigned by the RO one 10 percent rating under Diagnostic Code 7806.  See Statement of the Case, August 2007.  The Board has taken into serious account the statements made by the Veteran's representative in his informal hearing presentation requesting that the Veteran's hands and feet be rated separately and, as discussed in greater detail below, the Board finds that the Veteran's left and right hands should be rated separately and are each entitled to separate 10 percent ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261(1994).

Diagnostic Code 7806, dermatitis or eczema, provides a compensable, 10 percent evaluation if it affects at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas, or; requiring intermittent system therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118 (2010).  A 30 percent rating is not warranted unless 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

As noted above, the Board finds that the Veteran's left and right hands should be rated separately.  With regard to the Veteran's left and right hand dyshidrosis and keratoderma, in light of the above evidence, the Board finds that each hand should each be rated as painful scars under Diagnostic Code 7804, which code provides a 10 percent rating for a painful scar in light of his reported symptoms of pain on examination.

The Board notes that the Veteran would not be entitled to more than an overall 20 percent rating for his bilateral hand keratoderma and dyshidrosis symptomatology under any other approach.  Diagnostic Codes 7802 (scars that do not cause limitation of motion) and 7803 (unstable scars involving loss of covering) only provide a maximum 10 percent rating (such that separate ratings for the left and right hands would not exceed the 20 percent overall rating assigned herein).  The Board notes that Diagnostic Codes 7801 (scars that are deep or that cause limitation of motion) and 7806 (dermatitis or eczema) contemplate rating skin disabilities over "the entire body" or all "exposed areas" of the body, such that the Veteran's hands would be provided only one rating for the same condition under these codes.  See 38 C.F.R. § 4.118 (2010).  The Veteran's symptoms would not meet the criteria for a rating in excess of a 20 percent overall rating for both of the Veteran's hands under either Diagnostic Code 7801 or 7806.  Diagnostic Code 7801 provides a 30 percent rating for scars exceeding 72 square inches, which is clearly not shown.  Diagnostic Code 7806 provides a higher 30 percent rating for scars covering at least 20 percent of the whole body or exposed areas, which is not shown.  Diagnostic Code 7805 provides for rating other scars based on limitation of motion of the affected part.  In that regard, the Board notes that Diagnostic Codes 5216 to 5227 require ankylosis of the digits for a compensable rating, and there is no ankylosis shown in any of the medical evidence of record.  Diagnostic Code 5228 (limitation of motion of the thumb) provides a 20 percent rating for the major and minor hand for a gap of two inches between the thumb and fingers, but no limitation of motion of the thumb was shown on examination.  Diagnostic Code 5229 (limitation of motion of the index or long finger) provides a maximum 10 percent rating, and 5230 (limitation of motion of the ring or little finger) provides only a noncompensable rating.  Diagnostic Code 7824, relating to diseases of keratinization including keratoderma, provides only a noncompensable rating for symptoms requiring only topical therapy.  

With regard to the Veteran's dyshidrosis of the feet and bilateral tinea pedis, as noted above, they are currently rated as 10 percent disabling under Diagnostic Code 7806.  Also, as noted above, the Veteran's foot conditions were noted on examination to be well-controlled.  The Board finds that there is no other Diagnostic Code providing a higher rating.  Diagnostic Code 7806 provides a higher 30 percent rating for scars covering at least 20 percent of the whole body or exposed areas, which is not shown.  The Veteran's dyshidrosis and tinea pedis are not shown to be deep (associated with underlying tissue) or cause limitation of motion (DC 7801), it does not affect an area of at least 144 square inches (DC 7802), it is not shown to be unstable (DC 7803), it is not shown to be painful on examination (7804) - in fact, it is noted to be well-controlled with topical over-the-counter lotion and powder, and it is not shown to cause limitation of motion (DC 7805.  While the Board acknowledges that neither of the above two VA examination reports include a measurement of the affected area in inches, the Board finds this to be of no consequence, as there is no evidence of record even tending to indicate that the affected area is at least 144 square inches so as to meet the compensable criteria of Diagnostic Code 7802, and, more importantly, the Board finds that the Veteran's symptoms are more akin to those contemplated by Diagnostic Code 7806, dermatitis and eczema, which conditions more similar to the Veteran's than a scar.

In light of the above evidence, the Board finds the preponderance of the evidence is in favor of granting separate 10 percent ratings for left and right hand keratoderma and dyshidrosis (each), but that it is against assigning a rating in excess of 10 percent for the Veteran's dyshidrosis and tinea pedis of his feet.


D.  Right Toe Chronic Callus with Capsulitis

The Veteran's right toe callus with capsulitis of the right metatarsals, status post arthroplasty, is currently assigned a 20 percent rating under Diagnostic Code 5284.  The Veteran seeks a higher rating.

The Veteran was provided with VA examinations related to his claim in May 2006 and July 2007.

The May 2006 VA examination report reflects, with regard to the Veteran's right fifth toe callus and capsulitis, that he Veteran complained of intermittent pain at rest or walking along metatarsal phalangeal joints, that he was not able to stand more than five to ten minutes or walk more than three blocks due to pain, that he used a cane every other day and that he also used orthotic shoe inserts.  Physical examination revealed point tenderness over the metatarsals, normal plantar flexion and dorsiflexion, normal gait, and no unusual shoe wear.  The Board notes that the examiner also noted scars between the second and third, and the third and fourth right toes, as well as other calluses on his heel and the hallux, and point tenderness over the arch of the foot was also noted.  The examiner recorded a diagnosis of chronic callus formation fifth right toe status post arthroplasty with capsulitis of all metatarsal joints.  

The July 2007 VA examination report reflects that the Veteran reported having difficulty with pain in the balls of his feet and difficulty walking, and that although he was able to do activities of daily living, he could only walk one to two blocks and he uses a cane.  It was noted that the Veteran reported that he discontinued use of his orthotics (which he reported did not help).  Physical exam revealed a very mild callus formation over the metatarsal heads of his right foot, as well as a small callus over the lateral aspect of the fifth right digit noted as unchanged from the previous examination in 2006.  He was noted as able to flex and extend his toes and ankles, although it was noted that for a reason unknown, when the Veteran stands he tries to keep his toes off the ground.  No pain with manipulation of his feet was noted  A diagnosis of chronic callus formation right fifth toe status post arthroplasty with capsulitis of the metatarsal joints was recorded and noted as unchanged from the last examination.

Again, the Board also acknowledges that VA treatment records dated from March 2006 to July 2008 reflect that the Veteran was followed by podiatry, although the Board notes that none of these records reflect any symptomatology more significant than those noted on examination above.

As noted above, the Veteran's right toe callus with capsulitis of the metatarsals is currently rated under Diagnostic Code 5284, which provides that the rating criteria for other injuries of the foot.  A 10 percent rating is assigned for moderate injury and 20 and 30 percent ratings are assigned for moderately severe and severe foot injuries, respectively. See 38 C.F.R. § 4.71a, DC 5284 (2010).

In light of the above, the Board finds that the Veteran's right toe callus with capsulitis of the metatarsals does not warrant a rating in excess of the currently assigned moderately severe, 20 percent rating.  His symptoms are not shown to be "severe" so as to warrant the next higher, 30 percent rating under Diagnostic Code 5284.  As noted above, the July 2007 examiner specifically noted that the Veteran's symptoms were unchanged from the previous May 2006 examination.  "Very mild" callus formation was noted on the metatarsals, he was noted as able to do all activities of daily living, he was noted as being able to extend and flex all of his toes and his ankle, and no pain with manipulation of his foot was noted.  The Board finds that the symptoms noted of pain in the balls of his feet and difficulty walking, that he could only walk one to two blocks, and his use of a cane are adequately contemplated by the currently assigned 20 percent, "moderately severe" rating.  In addition, as noted above, the RO granted an increased, 20 percent rating for the Veteran's right toe callus with capsulitis of the metatarsals effective February 9, 2006, the date of receipt of his claim for a higher rating.  Prior to, his condition was rated as 10 percent disabling, and the Board notes that there is no evidence of record of the Veteran having received any treatment during the period one-year prior to February 9, 2006.  See VA Treatment Records (podiatry), December 2003, January 2006.

The Board has considered whether a higher rating may be assigned under any other diagnostic code.  With regard to the right capsulitis of the metatarsals, the Board acknowledges that Diagnostic Code 5283 relates specifically to the metatarsals, but the minimum 10 percent rating criteria ("moderate") requires nonunion or malunion, neither of which are shown in any of the above evidence.  In addition, as discussed above, the Veteran's right foot skin conditions (dyshidrosis and tinea pedis) are already rated as 10 percent disabling under Diagnostic Code 7806 (even though the compensable criteria are not even met) as dermatitis and eczema, and assigning another, separate rating for a callus on the right foot would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2010).

In light of the above evidence, the Board finds the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's right fifth toe callus and capsulitis of the metatarsal joints.

E.  Extraschedular Considerations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his keratoderma, dyshidrosis, tinea pedis, or right fifth toe callus with capsulitis of the metatarsals.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's left shoulder disability level and symptomatology, and the Board notes again that , the Veteran's keratoderma only requires topical therapy, which is squarely addressed by the rating criteria, his dyshidrosis and tinea pedis are shown to be well-controlled with topical therapy, and the moderately severe rating assigned to the Veteran's right toe callus with capsulitis more than adequately contemplates the Veteran's disability picture due to his callus/capsulitis.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an evaluation in excess of 10 percent disabling for dyshidrosis of the feet and bilateral tinea pedis is denied.

Entitlement to a separate evaluation of 10 percent disabling for keratoderma and dyshidrosis of the right hand is granted.

Entitlement to a separate evaluation of 10 percent disabling for keratoderma and dyshidrosis of the left hand is granted.

Entitlement to an evaluation in excess of 20 percent disabling for a right fifth toe chronic callus with capsulitis of the metatarsals, status post arthroplasty, is denied.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


